DETAILED ACTION

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Amendment
Applicant’s response to the last Office Action, filed on 09/01/2021 has been entered and made of record. 
Claim objections are added in view of amendments.
Rejections under 35 USC 112(b) are added in view of amendments.
Rejection under 35 USC 112(a) is maintained, see analysis below.
Double patenting rejection is maintained.

Response to Arguments
Applicant's arguments filed 09/01/2021 have been fully considered but they are not persuasive.
In response to the claim amendments Examiner has updated the detailed analysis below. Examiner finds that Seppi, Feuerlein, Licato and Bertolina teach the 
As noted, Examiner finds that the prior art reads on the currently amended claims. For example Licato teaches that new limitation in claim 1 requiring that the image data includes a first phase image data of the first anatomical phase and a second phase image data of the second anatomical phase for the reconstruction of the respective first anatomical structure of the first anatomical phase the second anatomical structure of the second anatomical phase (As above, Licato teaches a dual-energy CT system which teaches separate arterial and venous imaging based on the contrast agent peak in the vasculature. ¶ 0031, “CTA [CT angiography] data is also extracted from the CT perfusion image data by locating the dynamic acquisition phase associated with a peak arterial concentration of contrast. Similarly, the CT venography ("CTV") data is also extracted from the dynamic acquisition data using the peak venous phase.” That is, the image data includes a first phase image data of the first anatomical phase and a second phase image data of the second anatomical phase for the reconstruction of respective structures.
As noted in the 10/07/2020 Non-Final rejection, regarding rejection under 112 first paragraph of claim 12, Examiner notes that ¶ 0050 generally discloses that the icon can be superimposed on image data. Examiner agrees there is support that the icon is superimposed on reconstructed image data that can be used to perform a procedure. Examiner also agrees that a first and second model can be reconstructed. As noted previously, the issue with support is specifically of an icon operable to be superimposed on a first model and a second model. The specification does not contain support for this. 
Similarly, while the specification does contain support for reconstructing image data that is registered to a patient, the specification does not contain support for the first and second model being reconstructed from image data that is registered to the patient.
Please see updated analysis below to reflect claims amendments.
As noted in the 10/07/2020 Non-Final rejection, regarding arguments directed to claim 12, see detailed analysis below. Applicant remarked that Bertolina’s teaching of a moveable CT machine with a mobile cart does not contain the same shape of gantry (annular) as the claims. Examiner notes that Feuerlein teaches using an annular gantry and the combination is taught under 35 USC 103. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986). The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art. See In re Kahn, 441 F.3d at 987-88; In re Young, 927 F.2d 588, 591 (Fed. Cir. 1991); and In re Keller, 642 F.2d 413, 425 (CCPA 1981).

Claim Objections
Claims 1 and 12 are objected to because of the following informalities: The claims recite “controller in communication with the imaging system controller and the pump and provide the pump instruction to cause injection of the contrast agent.” The language “and provide” should be amended to “and providing” or “to provide.” Appropriate correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 reads, “wherein both of the first model and the second model are operable to be displayed with a display device an in icon may be superimposed 
Separately Examiner notes that the specification does not contain support for the first and second model being registered to the patient. Additionally it does not disclose registration of both models to the patient. Rather ¶ 0020-23 and 0050 generally discloses that the imaging can be registered to a patient. There is no support that these specific models are registered to a patient.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It appears claim 1 should be amended as follows “reconstruction of the respective first anatomical structure of the first anatomical phase and
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites, “injection of the contrast agent by providing the pump instruction into the patient.” As it is currently written it appears that the instruction itself is provided into the patient. It should be rewritten to make clear that the controller provides the pump instruction for injection of the contrast agent into the patient.
Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites, “first image phase image data” and “second image phase image data.” Each phrase is recited twice. It is not clear what is meant by the term “image phase image data.” It appears this should be amended to recite “phase image data”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,769,912 and claims 1-30 of 9,807,860. Although the claims at issue are not identical, they are not patentably distinct from each other:
Regarding claim 1, 9,769,912 discloses a system to acquire image data of a patient with an imaging system using enhanced contrast imaging (claim 1), comprising: 
an imaging system having a first energy source with one or more first energy parameters and a second energy source with one or more second energy parameters (claim 1); 
a pump operable to inject a contrast agent into the patient in response to an instruction; (claim 4)
a controller in communication with the imaging system and the pump; (claim 4)
wherein the imaging system is operable to communicate with the pump through the controller regarding timing of the injection of the contrast agent into the patient and is further operable to acquire image data based upon the timing of the injection of the contrast agent and source path. (claim 4)
Remaining claims are rejected similarly as are the claims in view of US Pat. No. 9,807,860.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 
Regarding claim 1, 15/823,031 discloses a discloses a system to acquire image data of a patient with an imaging system using enhanced contrast imaging (claim 1), comprising: 
an imaging system having a first energy source with one or more first energy parameters and a second energy source with one or more second energy parameters (claim 1); 
a pump operable to inject a contrast agent into the patient in response to an instruction; (claim 15)
a controller in communication with the imaging system and the pump; (claim 4)
wherein the imaging system is operable to communicate with the pump through the controller regarding timing of the injection of the contrast agent into the patient and is further operable to acquire image data based upon the timing of the injection of the contrast agent and source path. (claim 15)
Remaining claims are rejected similarly as are the claims in view of US Pat. No. 15/707,387.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seppi (U.S. PG Pub. 2005/0084060; provided by Applicant) in view of Feuerlein (US PG Pub. 2008/0306381; provided by Applicant) and Licato (U.S. PG Pub. 2010/0128942).
Regarding claim 1, Seppi discloses a system to acquire image data of a patient with an imaging system using enhanced contrast imaging (Seppi teaches a dual-energy contrast enhanced CT imaging system. See pg. 3, ¶ 0030 and ¶ 0024), comprising: 
an imaging system having a source including a first energy source with one or more first energy parameters and a second energy source with one or more second energy parameters and a detector, wherein the detector is configured to detect energy from the source; (Pg. 3, ¶ 0030, “As the gantry 12 rotates about the breast 18, the x-ray source assembly 20 alternately emits radiation at a first and a second energy levels.” Also see ¶ 0051.)
an imaging system controller operable to execute instructions to control movement of at least one of the detector or the source in a non-symmetrical and non-o rotation path relative to the patient to acquire image data of the patient; (See Seppi ¶ 0026 which teaches a control 40 for automatic image acquisition. Seppi pg. 2, ¶ 0027, “if a full cone detector is used, the system 10 may acquire data while the gantry 12 rotates 180o plus the angle of the beam pattern.” The source/detector are moving in a single rotational direction, that is, not in a rotationally symmetrical way.)
a pump operable to inject a contrast agent into the patient; (Seppi Pgs. 2-3, ¶ 0028, “The contrast agent can be administered with a mechanical power injector.”)
and a three-dimensional model reconstruction system operable to execute instructions to perform a reconstruction of a first model and a second model based on the acquired image data wherein the first model is of a first anatomical structure of a first anatomical phase and the second model of a second anatomical structure of a second anatomical phase, wherein the first phase is different from the second phase; (Seppi Pg. 4, ¶ 0035 teaches reconstruction of the acquired data to form an image, “subtraction of the first image from the second image will reduce an image contrast (make less visible) for bone and tissue that do not contain the contrast agent, and retain or enhance an image contrast (make more visible) of vessels that contain the contrast agent.” Seppi ¶ 0040 discloses 3D models of multiple phases, “In the above described embodiment, a volumetric composite image (or composite image data) is generated for a prescribed lapsed time after the injection of the contrast agent. However, in alternative embodiments, steps 204 and 206 can be repeated to generate additional volumetric composite images (or composite image data) for different lapsed time after the injection of the contrast agent.”)

an imaging system operable to acquire image data based upon the timing of the injection of the contrast agent and source path (abstract and Fig. 3b)
In the field of medical imaging systems for coordinating contrast-agent injection timing Feuerlein teaches that said pump operates in response to a pump instruction, a controller in communication with the imaging system controller and the pump and provide the pump instruction to cause injection of the contrast agent, and an imaging system controller operable to communicate with the pump through the controller to control initiation and timing of the injection of the contrast agent by providing the pump instruction into the patient (Pg. 2, ¶ 0017 teaches that to coordinate various timing features, "It is possible to this end, for example, to transmit a control signal, where appropriate with a data record, to a contrast agent injector.” That is, initiation and timing of the injection is controlled. Also see start command at ¶ 0070.)
It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the above combination to include a module for communicating with the mechanical pump such that it is operated in response to an instruction. One skilled in the art would have been motivated to include communication with the pump in order for the system to know the timing of the injection without the input of a user. Seppi discloses that the system coordinates the imaging with respect to the injection timing (abstract and Fig. 3b) and calculates the time elapsed from injection (Fig. 3b). Communicating directly with the pump would allow the system to receive the timing without input from a user. Furthermore, the prior art collectively includes each element 
In the field of dual-energy CT systems Licato teaches that the first anatomical phase represents a different anatomical position than the second anatomical phase. (Licato teaches a dual-energy CT system which teaches separate arterial and venous imaging based on the contrast agent peak in the vasculature. ¶ 0031, “CTA [CT angiography] data is also extracted from the CT perfusion image data by locating the dynamic acquisition phase associated with a peak arterial concentration of contrast. Similarly, the CT venography ("CTV") data is also extracted from the dynamic acquisition data using the peak venous phase.”)
wherein the image data includes a first phase image data of the first anatomical phase and a second phase image data of the second anatomical phase for the reconstruction of the respective first anatomical structure of the first anatomical phase the second anatomical structure of the second anatomical phase (As above, Licato teaches a dual-energy CT system which teaches separate arterial and venous imaging based on the contrast agent peak in the vasculature. ¶ 0031, “CTA [CT angiography] data is also extracted from the CT perfusion image data by locating the dynamic acquisition phase associated with a peak arterial concentration of contrast. Similarly, the CT venography ("CTV") data is also extracted from the dynamic acquisition data using the peak venous phase.” That is, the image data includes a first phase image data of 
It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify Seppi’s system to include reconstructing separate venous and arterial models in separate phases of contrast agent propagation. Seppi already teaches reconstructing based on separate physiological phases. Licato explicitly teaches doing so for venous and arterial phases. One skilled in the art would have been motivated to modify Seppi to include this well-known technique of separate reconstruction of arteries and veins in order that the user does not have to differentiate between the two, if such an image is desired (this increases system flexibility). Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design without changing a “fundamental” operating principle.
Regarding claim 2, the above combination discloses the system of Claim 1, further comprising:
a timer operable to determine an amount of time that has passed since the beginning of the injection of the contrast agent by the pump; (¶ 0030, “After a prescribed time (e.g., 150 seconds) measured from the point of contrast injection has lapsed, the gantry 12 then rotates about the breast 18 to generate two sets of image data (Step 204).” Also see combination with Feuerlein.)

Regarding claim 3, the above combination discloses the system of Claim 2, further comprising: 
an image data indexer, wherein the image data is collected of the patient over time and time stamped by the timer and the image data indexer is operable to execute instructions to determine whether a selected portion of the image data is regarding a first anatomical phase or a second anatomical phase based on at least one of the indexed time of the image data, prior knowledge of the physiology of the patient, and anatomy of the patient. (Seppi pg. 12, ¶ 0091, “In one embodiment, the image data can be time-binned based on prescribed phase ranges of a physiological cycle” (i.e., phases are determined based on the indexed time of the image data). In an alternative embodiment, the image data can be time-binned based on prescribed amplitude ranges of the physiological cycle.” Also see Seppi ¶ 0040 regarding image time indexing.)
Regarding claim 4, the above combination discloses the system of Claim 3, including the first model of a first anatomical phase and a second model of a second anatomical phase. (As above, Seppi Pg. 4, ¶ 0035 teaches reconstruction of the acquired data to form an image, “subtraction of the first image from the second image will reduce an image contrast (make less visible) for bone and tissue that do not contain the contrast agent, and retain or enhance an image contrast (make more visible) of vessels that contain the contrast agent.” Seppi ¶ 0040 discloses 3D models of multiple phases, “In the above described embodiment, a volumetric composite image (or 
Licato teaches that said first model is a first anatomical structure of the first anatomical phase is an arterial phase and that said second model is a second anatomical structure of the second anatomical phase. (Licato teaches a dual-energy CT system which teaches separate arterial and venous imaging based on the contrast agent peak in the vasculature. ¶ 0031, “CTA [CT angiography] data is also extracted from the CT perfusion image data by locating the dynamic acquisition phase associated with a peak arterial concentration of contrast. Similarly, the CT venography ("CTV") data is also extracted from the dynamic acquisition data using the peak venous phase.”)

Claims 5-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seppi (U.S. PG Pub. 2005/0084060; provided by Applicant) in view of Feuerlein (US PG Pub. 2008/0306381; provided by Applicant), Licato (U.S. PG Pub. 2010/0128942) and Bertolina (U.S. PGPub 2008/0285722; provided by Applicant).
Regarding claim 5, the above combination discloses the system of Claim 4, wherein the imaging system comprises: 
a configurable annular gantry attached to the detector and the source to allow the detector and the source to move within the configurable annular gantry relative to the patient; (Pg. 3, ¶ 0030, “As the gantry 12 rotates about the breast 18, the x-ray source 
wherein the detector is positioned opposed to the source; (Seppi, ¶ 0024)
wherein the detector is operable to move relative to the patient based on a signal from the pump controller regarding timing of the injection of the contrast agent. (Seppi abstract and Fig. 3b and combination with Feuerlein in rejection of claim 1.)
In the field of imaging apparatuses with attached gantries, Bertolina teaches moveable gantry. (See Bertolina Fig. 1 which depicts a cart having a set of wheels operable to allow the cart to move said gantry and the attached detector and source from a first operating room to a second operating room)
It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the above combination to a cart with wheels for allowing increased mobility of the imaging apparatus. One skilled in the art would have been motivated to modify the system with the previously performed step of attaching wheels onto the imaging apparatus. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design without changing a “fundamental” operating principle of above combination, while the teaching of Bertolina continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of increasing the mobility of the system.
Regarding claim 6, the above combination discloses the system of Claim 5, wherein the source further comprises: 

a single switch interconnecting the single x-ray source tube and both of the first energy source and the second energy source; (Seppi ¶ 0050, “The x-ray source assembly 20e includes a voltage supply 452 having a switch 454 for switching a supplied voltage between a first level and a second level.”)
wherein the switch is operable to change the power to the single x-ray source tube by selectively powering the single x-ray source tube with either one of the first energy source and the second energy source; (See Seppi ¶ 0050, as above)
wherein the switch is operable to switch between the first energy source and the second energy source to allow for image data acquisition with both the first energy source and the second energy source substantially simultaneously at a selected imaging device position. (See Seppi ¶ 0050, as above and ¶ 0030)
Regarding claim 7, the above combination discloses the system of Claim 5, including a cart having a set of wheels operable to allow the cart to move from a first operating room to a second operating room, wherein the gantry is attached to the cart and includes the detector and the source to move with the cart. (See Bertolina Fig. 1)
Regarding claim 8, the above combination discloses the system of Claim 5, wherein the imaging system further comprises: the imaging system controller is operable to execute instructions to move at least one of the gantry, the detector, and the source to substantially automatically acquire image data of the patient; (See Seppi ¶ 0026 which teaches a control 40 for automatic image acquisition.)


Claims 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seppi (U.S. PG Pub. 2005/0084060; provided by Applicant) in view of Feuerlein (US PG Pub. 2008/0306381; provided by Applicant), Licato (U.S. PG Pub. 2010/0128942), Bertolina (U.S. PGPub 2008/0285722; provided by Applicant), and Rappoport (U.S. PG Pub. 2007/0238968; provided by Applicant)
Regarding claim 9, the above combination discloses the system of Claim 6, but not the remaining limitations.
In the field of dual energy medical imaging Rappoport teaches that the first energy source operates at a first power selected to have a first voltage of about 40 kV to about 180 kV and a first amperage of about 10 mA to about 500 mA, and wherein the second energy source operates at a second power selected to have a second voltage that is about 40 kV to about 60 kV different than the first voltage and a second amperage that is about 20 mA to about 150 mA different than the first amperage. (Rappoport Pg. 3, ¶ 0040, “For the dual-energy measurements, technique factors of about 60 mA at 130 kVp (i.e., the first power source) and about 30 mA at 80 kVp (i.e., the second power source) were chosen.”)
It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the above combination to include a power source according to the claimed specifications. One skilled in the art would have been motivated to include .	

Claims 12 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seppi (U.S. PG Pub. 2005/0084060; provided by Applicant) in view of Feuerlein (US PG Pub. 2008/0306381; provided by Applicant), Bertolina (U.S. PGPub 2008/0285722; provided by Applicant), and Simon (U.S. PGPub 2008/0242978; provided by Applicant).
Regarding claim 12, the above combination discloses the system to acquire image data of a patient with an imaging system using enhanced contrast imaging (see rejection of claim 1), comprising: 
an imaging system having a first energy source with one or more first energy parameters and a second energy source with one or more second energy parameters, wherein both the first energy source and the second energy source are positioned in a source unit moveable within a configurable annular gantry, wherein the configurable annular gantry is coupled to a mobile cart and operable to allow movement of the configurable annular gantry and the mobile cart from a first location to a second location 
a pump operable to inject a contrast agent into the patient in response to an instruction; (see rejection of claim 1)
a controller in communication with the imaging system and the pump, wherein the controller is operable to control the source unit within the configurable annular gantry and movement of the configurable annular gantry to move the source unit along a selected path relative to the patient which may be a non-360o rotation determined by the controller; (Pg. 11, ¶ 0082, “control,” numeral 40. Seppi Pg. 2, ¶ 0025 teaches that the gantry connected to the detector and source is controlled to rotate around the patient. See Seppi ¶ 0026 which teaches a control 40 for automatic image acquisition. Seppi pg. 2, ¶ 0027, “if a full cone detector is used, the system 10 may acquire data while the gantry 12 rotates 180o plus the angle of the beam pattern.”)
a timer operable to determine an amount of time that has passed since the beginning of an injection of the contrast agent by the pump into the patient; (See rejection of claim 1.)
wherein the controller is configured to control a first source path of the first energy source, a second source path of the second energy source, and an emission of energy from at least one of the first energy source or the second energy source to time image data acquisition of the patient based on the determined amount of time that has passed from the injection of the contrast agent to determine a first model image data and a second model image data; (See rejection of claim 1.)

In the field of CT imaging Simon teaches a patient tracking device configured to track a location of the patient during an acquisition of image data and an imaging system tracking device to track the imaging system during the acquisition of image data, and that the image data is registered to the patient at least by tracking of the patient with the patient tracking device and tracking of the imaging system with the image system tracking device. (¶ 0006 discloses tracking a patient via a fiducial marker on the patient. ¶ 0026 discloses tracking the imaging device, “The movements of the imaging device 34, such as the C-arm 36 can be tracked with a tracking device 50.” ¶ 0005 discloses registration based on said tracking. Imaging system tracker 50 and patient tracker 50a are both used for navigation and continued registration during acquisition. See ¶ 0038 and ¶ 0037)
wherein a first model operable to be reconstructed from the first model image data and a second model operable to be reconstructed from the second model image 
wherein both of the first model and the second model are operable to be displayed with a display device an in icon may be superimposed thereto. (See rejection of claim 1 and Simon ¶ 0048, “An icon representing the localized point or instruments is shown on the display 52 within several two-dimensional image planes, as well as on three and four dimensional images and models.”)
It would have been obvious at the time the invention was made to one of ordinary skill in the art to incorporate tracking feature into the above combination. The determination of obviousness is predicated upon the following findings: The prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design without changing a “fundamental” operating principle of above combination, while the teaching of Simon continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of using tracking features well-known and widely used in the area of CT imaging. 
System claim 13 contains limitations corresponding to system claim 3. Limitations are analyzed similarly. See above for detailed analysis. 

Claims 14-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seppi (U.S. PG Pub. 2005/0084060; provided by Applicant) in view .
Regarding claim 14, the above combination discloses the system of Claim 13, further comprising: a three-dimensional model reconstruction system operable to execute instructions to reconstruct a first model of a first anatomical structure based on the image data in the first anatomical phase and a second model of a second anatomical structure based on the image data in the second anatomical phase wherein the first model and the second model are registered to the patient. (See rejection of claim 4 and combination with Simon above in claim 12.)
wherein the first model and the second model are based on image data acquired in a single acquisition phase due to the selected path to minimize exposure to the patient. (Both Seppi and Licato teach that the first and second models are based on image data acquired during a single acquisition phase. Regarding the selected path to minimize exposure, Examiner notes this is a limitation describing an intended result of the system and not an actual step in the process. The application does not disclose determining a path which minimizes patient exposure, with a cost function or some other means; rather it simply mentions at ¶ 0041-0042 that this was one of the criteria the designers had in mind. As such variety of modes Seppi discloses related to image acquisition cover this limitation. Please see Seppi’s description of the variety of image acquisition paths around the patient at ¶ 0026-0027 and 0034, including those which result in fewer acquisitions. Please see rejection under 35 USC 112 second paragraph.)
claim 15, the above combination discloses the system of Claim 14, wherein the imaging system comprises: a detector positioned opposed to a source, the configurable annular gantry attached to the detector and the source unit to allow the detector and the source unit to move within the configurable annular gantry and relative to the patient, wherein the detector is operable to move relative to the patient based on a signal from the pump controller regarding timing of the injection of the contrast agent. (See rejection of claim 5.)
Regarding claim 16, the above combination discloses the system of Claim 15, wherein the source further comprises: a single x-ray source tube, a single switch interconnecting the single x-ray source tube and both of the first energy source and the second energy source; wherein the switch is operable to change the power to the single x-ray source tube by selectively powering the single x-ray source tube with either one of the first energy source and the second energy source, wherein the switch is operable to switch between the first energy source and the second energy source to allow for image data acquisition with both the first energy source and the second energy source substantially simultaneously at a selected imaging device position. (See rejection of claim 6.)
Regarding claim 17, the above combination discloses the system of Claim 15, wherein the imaging system further comprises: a cart having a set of wheels operable to allow the cart to move the configurable annular gantry and the attached detector and source from a first operating room to a second operating room. (See rejection of claim 7.)
claim 18, the above combination discloses the system of Claim 15, wherein the controller includes an imaging system controller configured to execute instructions to precisely control movement of the detector and the source to substantially automatically acquire image data of the patient and a pump controller to control injection of the contrast agent, wherein the imaging system controller and the pump controller are in communication. (See rejection of claims 8 and 1 and combination with Feuerlein above.)

Claims 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seppi (U.S. PG Pub. 2005/0084060; provided by Applicant) in view of Feuerlein (US PG Pub. 2008/0306381; provided by Applicant), Bertolina (U.S. PGPub 2008/0285722; provided by Applicant), Simon (U.S. PGPub 2008/0242978; provided by Applicant), and Licato (U.S. PG Pub. 2010/0128942).
Regarding claim 19, the above combination discloses the a system to acquire image data of a patient with an imaging system using enhanced contrast imaging (See rejection of claim 1), comprising: 
an imaging system having a first energy source with one or more first energy parameters and a second energy source with one or more second energy parameters; (see rejection of claim 1.)
a pump operable to inject a contrast agent into the patient in response to a pump instruction; (see rejection of claim 1.)
a controller in communication with the imaging system and the pump and provide the pump instruction to cause injection of the contrast agent (see rejection of claim 1.)

and a three-dimensional model reconstruction system operable to execute instructions to reconstruct a first model with the first image phase image data and a second model with the second image phase image data, wherein the first model is of a first anatomical phase and a second model is of a second anatomical structure of a second anatomical phase, wherein the first anatomical phase is different and represents a different anatomical position from the second phase; (see rejection of claims 1 and 3.)
wherein the imaging system is operable to communicate with the pump through the controller regarding timing of the injection of the contrast agent into the patient and is further operable to acquire the image data based upon the timing of the injection of the contrast agent and an optimal source path to acquire the image data at the first energy parameters and the second energy parameters. (see rejection of claim 3 and claim 12.)
Regarding claim 20, the above combination discloses the system of Claim 19, wherein the imaging system comprises: a detector positioned opposed to a source, a gantry attached to the detector and the source to allow the detector and the source to move within the gantry and relative to the patient, wherein the detector is operable to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661